UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
NITROUS FUNDING, LLC,                                                   :
                                                                        :   20 Civ. 2216 (PAE)
                                              Plaintiff,                :
                                                                        :         ORDER
                            -v-                                         :
                                                                        :
CARDINAL EQUITY, LLC,                                                   :
                                                                        :
                                              Defendant.                :
                                                                        :
----------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        On March 12, 2020, plaintiff filed the complaint in this case, asserting diversity of

citizenship of the parties as the sole basis for federal jurisdiction. Dkt. 1. On review, it appears

to the Court that plaintiff and defendant are both limited liability companies (“LLC”). The

citizenship of an LLC is the citizenship of each of its constituent members. While the complaint

alleges that plaintiff is organized under the laws of, and has its principal place of business in,

Florida, and the defendant is organized under the laws of, and has its principal place of business

in, New York, the complaint does not also allege the citizenship of the LLCs’ members.

        To enable the Court to determine whether there is diversity of citizenship, plaintiff must

therefore file an amended complaint, which must allege (1) the citizenship of natural persons

who are members of the LLC and (2) the place of incorporation and principal place of business

of any corporate entities who are members of the LLC. See Handelsman v. Bedford Village

Assoc. Ltd. P’ship, 213 F.3d 48, 51–52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d

729, 731 (7th Cir. 1998)); Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For

purposes of diversity jurisdiction, a limited liability company has the citizenship of each of its



                                                         1
members.”). If plaintiff is unable to amend the complaint to allege truthfully complete diversity

based upon the citizenship of each constituent person or entity of the LLCs, then the complaint

will be dismissed, without prejudice, for want of subject matter jurisdiction. See Curley v.

Brignoli, Curley & Roberts Assocs., 915 F.2d 81, 83 (2d Cir. 1990) (“[S]ubject matter

jurisdiction is an unwaivable sine qua non for the exercise of federal judicial power.”). To

enable the Court to determine whether there is diversity of citizenship, plaintiff must therefore

file an amended complaint.

       Accordingly, in the interests of justice, the Court grants plaintiff leave to amend the

complaint under Federal Rule of Civil Procedure 15(a)(2) to allege the citizenships of all

members of the LLCs in this case by March 27, 2020.

       SO ORDERED.

                                                               
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: March 13, 2020
       New York, New York




                                                 2
